DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/21 has been entered.
Claim 39 has been amended. Claims 78-79 have been added. Claims 1-38 and 47-77 have been canceled. Claims 78-79 have been added. Claims 39-46 and 78-79 are pending and under examination.
Withdrawn Rejections
The rejection of claims 39-45 under 35 U.S.C. 103 as being unpatentable over Tartour et al. (Br. J. Cancer (1994), 69, 1130-1135) in view of Sabatino et al. Journal of Clinical Oncology, 2009; 27(16): 2645-2652) and Sim et al. (Clin Invest. 2014;124(1):99-110), is withdrawn in light of Applicant’s amendment thereto. See paragraph 12, page 5 of the previous Office action.
New Rejection
		Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-46 and 78-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “wherein the biomarkers are selected from one or more of trophic factors, anti-inflammatory and immunomodulatory factors, anti-apoptotic factors and metastasis factors, and migration and angiogenesis factors, wherein the biomarkers are indicative of cellular senescence of the cells in the sample and wherein the panel of biomarkers comprises FGF1, FGF11, FGF14, IL-32, IL-6, IL1RN, IL-20RB, IL-21R, PLAU, PLEKHA6, CTSB, FERMT1, CRMP1, VEGFB, VEGFA, and PLEKHA1”. This limitation is indefinite because the limitation recites both a generic set and a narrow set biomarkers and, thus is unclear which biomarkers are measured.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 39 recites the broad recitation “trophic factors, anti-inflammatory and immunomodulatory factors, anti-apoptotic factors and metastasis factors, and migration and angiogenesis factors”, and the claim also recites “FGF1, FGF11, FGF14, IL-32, IL-6, IL1RN, IL-20RB, IL-21R, PLAU, PLEKHA6, CTSB, FERMT1, CRMP1, VEGFB, VEGFA, and PLEKHA1” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The first set of biomarkers is interpreted as one or more of trophic factors, anti-inflammatory and immunomodulatory factors, anti-apoptotic factors and metastasis factors, and migration and angiogenesis factors. Figure 7 of the instant application lists numerous genes that 
 The second set of biomarkers is interpreted as FGF1, FGF11, FGF14, IL-32, IL-6, IL1RN, IL-20RB, IL-21R, PLAU, PLEKHA6, CTSB, FERMT1, CRMP1, VEGFB, VEGFA, and PLEKHA1. The claim states that the panel of biomarkers comprises the aforementioned genes. It is unclear if this limitation means that the at least three biomarkers is selected from FGF1, FGF11, FGF14, IL-32, IL-6, IL1RN, IL-20RB, IL-21R, PLAU, PLEKHA6, CTSB, FERMT1, CRMP1, VEGFB, VEGFA, and PLEKHA1, or if the panel of biomarkers is inclusive of FGF1, FGF11, FGF14, IL-32, IL-6, IL1RN, IL-20RB, IL-21R, PLAU, PLEKHA6, CTSB, FERMT1, CRMP1, VEGFB, VEGFA, and PLEKHA1, but contains additional markers. Claims 40-46 and 78-79 depend from claim 39, and thus, are included in the rejection.
Claim Status
No claim are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646